 



EXHIBIT 10.5
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (as amended, modified, supplemented, renewed or
restated from time to time, this “Security Agreement”) is made as of July 25,
2006, by and among JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
(“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”), in its capacity as agent (in such capacity, the “Agent”) for
itself, as agent for the Lenders under the Amended and Restated Credit Agreement
with Borrower dated July 25, 2006 (as amended, supplemented, restated or
otherwise modified and in effect from time to time, the “Credit Agreement”) and
for the holders of the JOHN B. SANFILIPPO & SON, INC., 4.67% Senior Notes due
December 1, 2014, in the original aggregate principal amount of $65,000,000 (the
“Holders”), issued under the Note Purchase Agreement, Dated December 16, 2004
(as amended, supplemented, restated or otherwise modified and in effect from
time to time, the “Note Purchase Agreement”).
RECITAL
     The Lenders and the Holders have made and will make loans, advances,
extensions of credit and/or other financial accommodations to or for the benefit
of Borrower. This Security Agreement is subject to that certain Intercreditor
and Collateral Agency Agreement, by and among the parties to this Security
Agreement, of even date herewith (the “Intercreditor Agreement”).
     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Security Agreement, and of any loans or extensions
of credit or other financial accommodations at any time made to or for the
benefit of Borrower by the Secured Parties, Borrower and the Agent agree as
follows:
     1 DEFINITIONS.
     1.1 General Definitions. When used herein, the following capitalized terms
shall have the meanings indicated, whether used in the singular or the plural:
     “Accounts” shall mean all present and future rights (including without
limitation, rights under any Margin Accounts) of Borrower to payment for
Inventory or other Goods sold or leased or for services rendered, which rights
are not evidenced by Instruments or Chattel Paper, regardless of whether such
rights have been earned by performance and any other “accounts” (as defined in
the Code).
     “Account Debtor” shall mean any Person that is obligated on or under an
Account or a General Intangible.
     “Agent” has the meaning set forth in the introduction and shall include any
successor to the Agent that has been appointed in accordance with Section 4.9.

 



--------------------------------------------------------------------------------



 



     “Bank Products” means any of the following services or facilities extended
to Borrower by the Agent, any Secured Party or any of their affiliates:
(a) credit cards; (b) cash management, including controlled disbursement
services, automatic clearing house transfer of funds and overdrafts; and
(c) facilities and services extended under Rate Protection Agreements.
     “Bank Products Agreements” means all documents and agreements relating to
Bank Products.
     “Bank Products Obligations” means all obligations and liabilities of
Borrower under any Bank Products Agreements.
     “Business Day” shall mean any day of the year on which commercial banks in
New York, New York are not required or authorized to close.
     “Collateral” shall mean any and all real or personal property in which the
Agent may at any time have a lien or security interest under or pursuant to
Section 2.1 or otherwise to secure the Obligations. The parties acknowledge that
under the Credit Agreement, the Issuer of the Bainbridge Letter holds collateral
under the Bainbridge Loan Documents (as those terms are defined in the Credit
Agreement), and while that collateral might result in proceeds payable to the
Agent under the Credit Agreement, it is not collateral for purposes of this
Security Agreement unless, until and only to the extent that the Issuer of the
Bainbridge Letter delivers proceeds of that collateral to the Agent, and is
subject to the Intercreditor Agreement if and only to the extent that the Issuer
of the Bainbridge Letter delivers proceeds of that collateral to the Agent. The
parties acknowledge that under the Credit Agreement, the Lenders have the
obligation to turnover to the Agent certain payments and other amounts received
(e.g. proceeds of a setoff) and while that might result in amounts payable to
the Agent under the Credit Agreement, these amounts are not collateral for
purposes of this Security Agreement unless, until and only to the extent that a
Lender delivers such amounts to the Agent and are subject to the Intercreditor
Agreement if and only to the extent that a Lender delivers such amounts to the
Agent.
     “Deed of Trust” shall mean Borrower’s deed of trust referred to in Section
2.1.
     “Default” shall mean the occurrence or existence of a Matured Default under
the Credit Agreement or an Event of Default under the Note Purchase Agreement.
     “Default Period” shall mean the period of time commencing at the beginning
of the first Business Day after the commencement of a Sharing Period under the
Intercreditor Agreement and continuing until such time, if ever, the Sharing
Period described therein has ended, in accordance with the terms of the
Intercreditor Agreement.
     “Deposit Accounts” shall mean, (a) all deposit accounts (as defined in the
Code) of Borrower now or hereafter maintained with the Agent, (b) all deposit
accounts (as defined in the Code) of Borrower now or hereafter maintained with
the Agent under the Credit Agreement so long as the Agent under the Credit
Agreement is also the Agent under this Security Agreement, and (c) deposit
accounts (as defined in the Code) of Borrower now or hereafter maintained at
other banks or financial institutions as identified or described in any control
agreement (which may include deposit accounts maintained

2



--------------------------------------------------------------------------------



 



with the Agent under the Credit Agreement if the Agent under the Credit
Agreement is not the Agent under this Security Agreement).
     “Documents” shall mean any and all warehouse receipts, bills of lading or
similar Documents of title relating to Goods in which Borrower at any time has
an interest and any other “documents” (as defined in the Code).
     “Dollars” and “$” shall mean lawful currency of the United States of
America.
     “Equipment” shall mean any and all Goods, other than Inventory (including
without limitation, equipment, machinery, motor vehicles, implements, tools,
parts and accessories) that are at any time owned by Borrower, together with any
and all accessions, parts and appurtenances and any other “equipment” (as
defined in the Code).
     “Financing Agreements” shall mean all agreements, instruments and
documents, including without limitation, loan agreements, notes, letter of
credit applications, letters of credit, guarantees, mortgages, deeds of trust,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, notices, leases, financing statements and all other written matter at
any time executed by, on behalf of or for the benefit of Borrower and delivered
to the Secured Parties pursuant to the Credit Agreement or the Note Purchase
Agreement, together with all amendments and all agreements and documents
referred to therein or contemplated thereby and all Bank Products Agreements.
Without limitation Financing Agreements include this Security Agreement, the
Mortgage, the Deed of Trust and the Intercreditor Agreement.
     “Farm Products” shall mean all personal property of Borrower used or for
use in farming or livestock operations, including without limitation, seed and
harvested or un-harvested crops of all types and descriptions, whether annual or
perennial and including trees, vines and the crops growing thereon, native
grass, grain, feed, feed additives, feed ingredients, feed supplements,
fertilizer, hay, silage, supplies (including without limitation, chemicals,
veterinary supplies and related Goods), livestock of all types and descriptions
(including without limitation, the offspring of such livestock and livestock in
gestation) and any other “farm products” (as defined in the Code).
     “General Intangibles” shall mean all of Borrower’s present and future
right, title and interest in and to any customer deposit accounts, deposits,
rights related to prepaid expenses, chose in action, causes of action and all
other intangible personal property of every kind and nature (other than
Accounts), including without limitation, Payment Intangibles, beneficial
interests in trusts, corporate or other business records, inventions, designs,
patents, patent applications, trademarks, trade names, trade secrets, goodwill,
registrations, copyrights, licenses, franchises, customer lists, tax refunds,
tax refund claims, customs claims, guarantee claims, contract rights membership
interests, partnership interests, cooperative memberships or patronage benefits,
obligations payable to Borrower for capital stock or other claims against any
Owners, rights to any government subsidy, set aside, diversion, deficiency or
disaster payment or payment in kind, milk bases, brands and brand registrations,
water rights relating to the property covered by the Mortgage and the Deed of
Trust (including without limitation, water stock, ditch rights, well permits,
water permits, applications and the like), Commodity Credit Corporation storage
agreements or contracts, leasehold interests in real and personal property and
any security

3



--------------------------------------------------------------------------------



 



interests or other security held by or granted to Borrower to secure payment by
any Account Debtor of any of the Accounts, and any other “general intangibles”
(as defined in the Code).
     “Inventory” shall mean any and all Goods which shall at any time constitute
“inventory” (as defined in the Code) or Farm Products of Borrower, wherever
located (including without limitation, Goods in transit and Goods in the
possession of third parties), or which from time to time are held for sale,
lease or consumption in Borrower’s business, furnished under any contract of
service or held as raw materials, work in process, finished inventory or
supplies (including without limitation, packaging and/or shipping materials).
     “LC Obligations” shall mean, at any time, an amount equal to the aggregate
un-drawn and un-expired amount of the outstanding Letters.
     “Letter” or “Letters” shall mean a documentary or standby letter of credit
Issued for the account of Borrower pursuant to the Credit Agreement.
     “Mortgage” shall mean Borrower’s mortgage referred to in Section 2.1.
     “Obligations” shall mean any and all liabilities, obligations and
indebtedness of Borrower to any of the Secured Parties of any and every kind and
nature, at any time owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise (including without limitation LC Obligations,
Bank Products Obligations, fees, charges and obligations of performance) and
arising or existing under the Credit Agreement, the Note Purchase Agreement,
this Security Agreement, the Mortgage, the Deed of Trust or any of the other
Financing Agreements and any other Senior Indebtedness, as defined in the
Intercreditor Agreement.
     “Owner” shall mean any Person who is a holder of Borrower’s capital stock.
     “Person” shall mean any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including without limitation, any instrumentality, division, agency, body or
department thereof).
     “Producer Payables” shall mean all amounts at any time payable by Borrower
for the purchase of Inventory that could in the reasonable determination of the
Agent result in a security interest, lien, claim or encumbrance in or upon any
Collateral.
     “Rate Protection Agreement” means, collectively, any currency or interest
rate swap, cap, collar or similar agreement or arrangements designed to protect
against fluctuations in interest rates or currency exchange rates entered into
by Borrower under which the counterparty to such agreement is (or at the time
such Rate Protection Agreement was entered into, was) a Secured Party or an
affiliate of a Secured Party.
     “Secured Parties” shall mean U.S. Bank, or any successor agent under the
Credit Agreement, for the ratable benefit of the Lenders under the Credit
Agreement that are or may hereafter become a

4



--------------------------------------------------------------------------------



 



party thereto in accordance with the provisions thereof, all such Lenders and
the Holders from time to time, and, in each case, their permitted successors and
assigns by operation of law.
     “Secured Party” shall mean each of the Secured Parties.
     1.2 Others Defined in Colorado Uniform Commercial Code. All other terms
contained in this Security Agreement (which are not specifically defined in this
Security Agreement) shall have the meanings set forth in the Uniform Commercial
Code of Colorado (“Code”) to the extent the same are used or defined therein,
specifically including, but not limited to the following: Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Electronic
Chattel Paper, Goods, Instruments, Investment Property, Letter of Credit Rights,
Payment Intangibles, Securities Accounts and Tangible Chattel Paper.
     2 SECURITY.
     2.1 Security Interests and Liens. To secure the payment and performance of
the Obligations, Borrower hereby grants to the Agent for the ratable benefit of
the Secured Parties a continuing security interest in and to the following
property and interests in property of Borrower, whether now owned or existing or
hereafter acquired or arising and wherever located: all Accounts, Inventory,
Equipment, Farm Products, Goods, General Intangibles, Payment Intangibles,
Commercial Tort Claims (specifically described as those Commercial Tort Claims
which are proceeds of any of the other herein described collateral), Deposit
Accounts, Commodity Accounts, Commodity Contracts, Securities Accounts,
Investment Property, Instruments, Letter of Credit Rights, Documents, Chattel
Paper, Electronic Chattel Paper, Tangible Chattel Paper, all accessions to,
substitutions for, and all replacements, products and proceeds of the foregoing
(including without limitation, proceeds of insurance policies insuring any of
the foregoing), all books and records pertaining to any of the foregoing
(including without limitation, customer lists, credit files, computer programs,
printouts and other computer materials and records), and all insurance policies
insuring any of the foregoing. Borrower agrees to grant to the Agent for the
ratable benefit of the Secured Parties, liens against of Borrower’s interests in
the real property known as the Panasonic Property in Kane County, Illinois,
which liens shall be evidenced by Borrower’s mortgage (which may be hereafter
amended). Borrower agrees to grant to the Agent for the ratable benefit of the
Secured Parties, liens against of Borrower’s interests in the real property
known as Crane Walnut Sheller Property in Merced County, California, which liens
shall be evidenced by Borrower’s deed of trust (which may be hereafter amended).
     2.2 Endorsement by the Agent. Borrower authorizes the Agent to endorse, in
Borrower’s name, any item, however received by the Agent, representing payment
on or other proceeds of any of the Collateral.
     2.3 Delivery of Documents to the Agent. In the event that any Inventory
becomes the subject of a warehouse receipt or bill of lading, said warehouse
receipt or bill of lading shall, upon the request of the Agent, be promptly
delivered to the Agent with such endorsements and assignments as are necessary
to vest title and possession in the Agent. Provided that a Default does not then
exist and would not be created thereby, the Agent shall return such Documents to
Borrower within two (2) Business Days of Borrower’s request, but only for
purposes of negotiation, delivery or exchange in the

5



--------------------------------------------------------------------------------



 



ordinary course of Borrower’s business, and provided, however, that Borrower
shall comply with such terms and conditions deemed appropriate by the Agent to
secure the return to the Agent of the proceeds of such Documents, where such
return of proceeds would be required in accordance with Borrower’s obligations
under the Financing Agreements.
     2.4 Preservation of Collateral and Perfection of Security Interests. The
Agent is authorized to file UCC-1 financing statements and amendments thereto in
accordance with the Code. Borrower shall execute and deliver to the Agent,
concurrently with the execution of this Security Agreement and at any time
hereafter, all other financing statements (such as fixture filings or effective
financing statements or other documents, as the Agent may reasonably request, in
a form satisfactory to the Agent, to perfect and keep perfected the security
interest in the Collateral granted by Borrower to the Agent and otherwise to
protect and preserve the Collateral and the Agent’s security interests. In each
case Borrower shall be obligated to pay the cost of filing or recording the same
in all public offices deemed necessary by the Agent. Should Borrower fail to do
so, the Agent is authorized to sign any such financing statements (that may
require a signature) as Borrower’s agent. Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Security Agreement or of
a financing statement is sufficient as a financing statement.
     2.5 Loss of Value of Collateral. Borrower shall immediately notify the
Agent of any material loss or decrease in the value of the Collateral.
     2.6 Collection of Accounts; Power of Attorney. Borrower shall continue to
maintain a lockbox with LaSalle Bank National Association and a related Deposit
Account with U.S. Bank into which Account Debtors shall make payments to be
applied (i) while a Sharing Period under the Intercreditor Agreement is not in
effect, to the Liabilities under the Credit Agreement, and (ii) while a Sharing
Period under the Intercreditor Agreement is in effect, to the Obligations in
accordance with the Intercreditor Agreement. Upon and during the continuation of
a Default, Borrower designates, makes, constitutes and appoints the Agent (and
all Persons designated by the Agent) as Borrower’s true and lawful
attorney-in-fact, with power, in Borrower’s or the Agent’s name, to: (a) demand
payment of Accounts; (b) enforce payment of Accounts by legal proceedings or
otherwise; (c) exercise all of Borrower’s rights and remedies with respect to
proceedings brought to collect an Account; (d) sell or assign any Account upon
such terms, for such amount and at such time or times as the Agent deems
advisable; (e) settle, adjust, compromise, extend or renew any Account;
(f) discharge and release any Account; (g) take control in any manner of any
item of payment or proceeds of any Account; (h) prepare, file and sign
Borrower’s name upon any items of payment or proceeds and deposit the same to
the Agent’s account on account of the Obligations; (i) endorse Borrower’s name
upon any Chattel Paper, Document, Instrument, invoice, warehouse receipt, bill
of lading, or similar Document or agreement relating to any Account or any other
Collateral; (j) sign Borrower’s name on any verification of Accounts and notices
to Account Debtors; (k) prepare, file and sign Borrower’s name on any proof of
claim in bankruptcy or similar proceeding against any Account Debtor; and (l) do
all acts and things which are necessary, in the Agent’s reasonable discretion,
to sell, transfer or otherwise obtain the proceeds of any Collateral or
otherwise to fulfill Borrower’s obligations under this Security Agreement. The
foregoing power of attorney is coupled with an interest and is therefore
irrevocable. Borrower shall not permit to exist any other depository account for
the deposit of proceeds Collateral of any type

6



--------------------------------------------------------------------------------



 



whatsoever, except the accounts referred to in this Section 2.6 or such other
Deposit Account as may from time to time be approved in advance in writing by
the Agent.
     2.7 Account Covenants. Borrower shall: (a) promptly upon Borrower’s
learning thereof, inform the Agent, in writing, of any material delay in
Borrower’s performance of any of Borrower’s obligations to any Account Debtor or
of any assertion of any material claims, offsets or counterclaims by any Account
Debtor; (b) not permit or agree to any extension, compromise or settlement or
make any change or modification of any kind or nature in excess of $250,000 with
respect to any Account without the prior written consent of the Agent; and
(c) promptly upon an officer of Borrower learning thereof, furnish to and inform
the Agent of all material adverse information relating to the financial
condition of any Account Debtor if Accounts attributable to such Account Debtor
aggregate in excess of $250,000 or if such information would render such Account
no longer an Eligible Account.
     2.8 Account Records and Verification Rights. Borrower represents and
warrants to and covenants with the Secured Parties that Borrower now keeps and
at all times shall keep correct and accurate records relating to the Accounts
and the financial and payment records of the Account Debtors, all of which
records shall be available upon demand during Borrower’s usual business hours to
any of the Agent’s officers, employees or agents. Any of the Agent’s officers,
employees or agents shall have the right at any time, in the name of Borrower,
to verify the validity, amount or any other matter relating to any Accounts, by
mail, telephone, telegraph or otherwise. Borrower shall promptly notify the
Agent of any amounts that are in dispute for any reason in excess of $250,000
which are due and owing from an Account Debtor.
     2.9 Notice to Account Debtors. The Agent shall (subject to the terms of the
Intercreditor Agreement), at any time or times upon and during the continuation
of a Default, and without prior notice to Borrower, notify any or all Account
Debtors that the Accounts have been assigned to the Agent and that the Agent has
been granted a security interest therein and may direct any or all Account
Debtors to make all payments upon the Accounts directly to the Agent or to the
lockbox established pursuant to Section 2.6. The Agent shall furnish Borrower
with a copy of such notice.
     2.10 Inventory Records. Borrower represents and warrants to and covenants
with the Secured Parties that Borrower now keeps and at all times shall keep
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, Borrower’s costs and selling prices of Inventory and
daily withdrawals and additions of Inventory, all of which records shall be
available on demand during Borrower’s usual business hours to any of the Agent’s
officers, employees or agents.
     2.11 Special Collateral. Upon request by the Agent, Borrower shall (except
as provided for in Section 2.3 with regard to warehouse receipts) deliver or
cause to be delivered to the Agent, with such endorsements and assignments as
are necessary to vest title and possession in the Agent, all Chattel Paper,
Instruments and Documents which Borrower now owns or which Borrower may at any
time acquire. Borrower shall promptly mark all copies of such Chattel Paper,
Instruments and Documents to show that they are subject to the Agent’s security
interest.

7



--------------------------------------------------------------------------------



 



     2.12 Remittance of Proceeds to the Agent. In the event any proceeds of any
Collateral shall come into the possession of Borrower (or any of Borrower’s
Owners, directors, officers, managers, employees, agents or any Persons acting
for or in concert with Borrower), Borrower or such Person shall receive, as the
sole and exclusive property of the Agent, and as trustee for the Agent, all
monies, checks, notes, drafts and all other payments for and/or other proceeds
of Collateral, and no later than the first Business Day following receipt,
Borrower shall remit the same (or cause the same to be remitted), in kind, to
the Agent or to such agent or agents (at such agent’s or agents’ designated
address or addresses) as are appointed by the Agent for that purpose, to be
applied (i) while a Sharing Period under the Intercreditor Agreement is not in
effect, to the Liabilities under the Credit Agreement, and (ii) while a Sharing
Period under the Intercreditor Agreement is in effect, to the Obligations in
accordance with the Intercreditor Agreement.
     2.13 Safekeeping of Collateral. Except to the extent the Agent is required
by law to handle or dispose of Collateral in a commercially reasonable manner,
the Agent shall not be responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency or any other Person relating to the Collateral. All risk of
loss, damage, destruction or diminution in value of the Collateral shall be
borne by Borrower.
     2.14 Sales and Use of Collateral. Except as set forth in this Section,
Borrower shall not sell, lease, transfer or otherwise dispose of any Collateral.
So long as there shall not have occurred and be continuing a Default, Inventory
may be sold by Borrower in the ordinary course of Borrower’s business, but shall
not otherwise be taken or removed from Borrower’s premises or approved third
party locations, except in the ordinary course of business. Upon and during the
occurrence of a Default and if the Agent so notifies Borrower in writing,
neither Inventory nor any other Collateral shall be sold or taken or removed
from Borrower’s premises or approved third party locations, except with the
prior written consent of the Agent and upon payment of an amount equivalent to
the value of the Collateral to be sold or removed, such amounts to be paid to
the Agent to be applied upon the Obligations. So long as there shall not have
occurred and be continuing a Default, Collateral may be used by Borrower in the
ordinary course of Borrower’s business, subject to the Agent’s continuing
security interest. Upon and during the continuation of a Default and if the
Agent so notifies Borrower in writing, Collateral shall not be used except with
the prior written consent of the Agent.
     2.15 Borrower’s Property Insurance. Borrower shall bear the full risk of
loss from any cause of any nature whatsoever in respect to the Collateral. At
Borrower’s own cost and expense, Borrower shall keep all Collateral insured,
with carriers, and in amounts acceptable to the Agent, against the hazards of
fire, theft, collision, spoilage, hail, those covered by extended or all risk
coverage insurance and such others as may be reasonably required by the Agent.
Borrower shall cause to be delivered to the Agent the insurance policies or
proper certificates evidencing the same. Such policies shall provide, in a
manner reasonably satisfactory to the Agent, that any losses under such policies
shall be payable first to the Agent, for the ratable benefit of the Secured
Parties, as the Agent’s interest may appear. Each such policy shall include a
provision for written notice to the Agent not less than thirty (30) days prior
to any cancellation or expiration and show the Agent, as agent for the benefit
of the Secured Parties, as mortgagee and loss payee as provided in a form of
loss payable endorsement in form and substance reasonably satisfactory to the
Agent. In the event of any loss covered by any such policy,

8



--------------------------------------------------------------------------------



 



the carrier named in such policy is directed by Borrower to make payment for
such loss to the Agent, for the ratable benefit of the Secured Parties, and not
to Borrower. Borrower makes, constitutes and appoints the Agent (and all Persons
designated by the Agent) as Borrower’s true and lawful agent and
attorney-in-fact, with power to make, settle or adjust claims under such
policies of insurance (provided, however, that so long as there shall not have
occurred and be continuing a Default, the Agent shall consult with Borrower
prior to finally making, settling or adjusting claims under such policies of
insurance and will not settle such claims without Borrower’s consent, which
consent will not be unreasonably withheld). The foregoing power of attorney is
coupled with an interest and is therefore irrevocable. If payment as a result of
any insurance losses shall be paid by check, draft or other Instrument payable
to Borrower, or to Borrower and the Agent jointly, the Agent may endorse the
name of Borrower on such check, draft or other Instrument, and may do such other
things as the Agent may reasonably deem necessary to reduce the same to cash.
Subject to the provisions of the Mortgage and Deed of Trust all loss recoveries
received by the Agent on account of any such insurance may be applied and
credited by the Agent (i) while a Sharing Period under the Intercreditor
Agreement is not in effect, to the Liabilities under the Credit Agreement, and
(ii) while a Sharing Period under the Intercreditor Agreement is in effect, to
the Obligations in accordance with the Intercreditor Agreement. The Agent shall
pay to Borrower any unapplied surplus of insurance proceeds. Borrower shall
promptly pay to the Agent, the amount of any deficiency in the Collateral
reasonably determined by the Agent to exist after the application of insurance
proceeds as aforesaid. If Borrower fails to procure insurance as provided in
this Security Agreement, or to keep the same in force, or fails to perform any
of Borrower’s other obligations hereunder, then the Agent may, at the option of
the Agent, and without obligation to do so, obtain such insurance and pay the
premium thereon for the account of Borrower, or make whatever other payments the
Agent may reasonably deem appropriate to protect the Secured Parties’ security
for the Obligations. Any such payments shall be additional Obligations of
Borrower to the Secured Parties, payable on demand and secured by the
Collateral. To the extent the provisions relating to insurance in the Mortgage
and Deed of Trust are different from the provisions relating to insurance in
this Section 2.15, the provisions relating to insurance in the Mortgage and Deed
of Trust shall be controlling with respect to the Property covered thereby.
     2.16 Real Property Recording. Borrower shall pay all costs associated with
the recording of the Mortgage and Deed of Trust, together with any subsequent
amendments thereto, with the appropriate authorities, and shall take all other
actions reasonably requested by the Agent in order to vest in the Agent a
perfected lien on each such parcel of real property described therein, subject
to no other liens, claims or encumbrances, except those expressly acknowledged
thereby or otherwise permitted by the Financing Agreements.
     2.17 Title Insurance. Borrower shall cooperate with the Agent to obtain
delivery to the Agent of a policy of title insurance, insuring the Agent’s
mortgagee’s interest, in accordance with the title insurance commitment
delivered to the Agent, which cooperation shall be deemed to include without
limitation, doing all things necessary to satisfy the requirements set forth in
said title insurance commitment or other requirements of the issuer thereof
(including without limitation, the payment of premiums). The Agent shall have
the right to request such title insurance commitment updates at such times as
the Agent, in its reasonably discretion, shall deem appropriate, and shall have
the right to instruct the issuer of the title insurance commitment to set forth
as added requirements such things as would be necessary to eliminate added
exceptions to coverage.

9



--------------------------------------------------------------------------------



 



     2.18 Encumbrances. Except for those liens, security interests and
encumbrances described in Part 2 of Exhibit 3A, and those created by this
Security Agreement, the Mortgage and the Deed of Trust, Borrower, shall not
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, capitalized lease, levy, assessment, attachment, seizure, writ,
distress warrant, or other encumbrance of any nature whatsoever on or with
regard to any of the Collateral (and, for this purpose, the Company’s “priced as
sold” arrangements with respect to its purchases of almonds and walnuts from
growers in the ordinary course of business as customarily conducted in the past
shall not be considered an assignment or a conveyance of a right to receive
income or profits) other than: (a) liens securing the payment of taxes, either
not yet due or the validity of which is being contested in good faith by
appropriate proceedings, and as to which Borrower shall, if appropriate under
GAAP, have set aside on Borrower’s books and records adequate reserves;
(b) liens securing deposits with insurance carriers or under workmen’s
compensation, unemployment insurance, social security and other similar laws, or
securing the performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, or securing indemnity, performance or
other similar bonds for the performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, or securing statutory
obligations (including obligations to landlords, warehousemen and mechanics) or
surety bonds, or securing indemnity, performance or other similar bonds in the
ordinary course of Borrower’s business, which are not past due; (c) liens
securing appeal bonds securing judgments not in excess of $1,000,000; (d) liens
and security interests in favor of the Agent for the ratable benefit of the
Secured Parties; (e) liens securing the interests of Broker in any Margin
Account; (f) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Borrower’s real property, and other liens,
security interests and encumbrances on property which do not, in the Agent’s
reasonable determination: (i) materially impair the use of such property, or
(ii) materially lessen the value of such property for the purposes for which the
same is held by Borrower; and (g) purchase money security interests securing
amounts not exceeding $1,500,000 in the aggregate during any fiscal year of
Borrower; and (h) liens and encumbrances as described as part of the Project (as
defined in the Credit Agreement).
     2.19 Use of Names or Trademarks. Borrower shall not use any trademarks or
trade names other than those referred to in Section 3.1. Borrower shall not use
any trademarks or trade names on any packaging of any material quantity of
Inventory except for such trademarks or trade names as have been properly
licensed to the Agent for the ratable benefit of the Secured Parties.
     3 WARRANTIES.
     Borrower represents and warrants to the Secured Parties that:
     3.1 Licenses, Patents, Copyrights, Trademarks and Trade Names. Part 1 of
Exhibit 3A sets forth all of Borrower’s (a) federal, state and foreign patents,
(b) registered or material unregistered copyrights, trademarks and trade names,
(c) applications for any registrations of patents, copyrights, trademarks and
trade names, and (d) written license agreements authorizing Borrower to use
intellectual property owned by others (other than click through, shrink wrap or
similar license agreements), as updated from time to time by Borrower. Except as
set forth on Part 1 of Exhibit 3A, there is no action, proceeding, claim or
complaint pending or, to Borrower’s knowledge, threatened to be brought against
Borrower by any Person which could reasonably be expected to jeopardize any of
Borrower’s interest in

10



--------------------------------------------------------------------------------



 



any of the foregoing patents, copyrights, trademarks, trade names, applications
or licenses, except those which are not, in the aggregate, material to
Borrower’s financial condition, results of operations or business.
     3.2 Collateral. No Goods held by Borrower on consignment or under sale or
return contracts have been represented to be Inventory and no amounts receivable
by Borrower in respect of the sale of such Goods (except markups or commissions
which have been fully earned by Borrower) have been represented to be Accounts.
All Producer Payables which are owing to suppliers of any of the Collateral have
been paid when due, other than those being contested in good faith by Borrower,
and no Person to whom such Producer Payables are owed has demanded turnover of
any Collateral or proceeds thereof. Borrower has adequate procedures in place to
insure that Collateral purchased by Borrower is free of security interests in
favor of Persons other than the Agent in accordance with the Federal Food
Security Act.
     3.3 Location of Assets; Chief Executive Office. The chief executive office
of Borrower is located at 2299 Busse Road, Elk Grove Village, IL 60007 and
Borrower’s assets (including without limitation, Inventory and Equipment) are
all located in the locations set forth on Part 2 of Exhibit 3A as updated from
time to time by Borrower. As of the execution of this Security Agreement, the
books and records of Borrower, and all of Borrower’s Chattel Paper and records
of account are located at the chief executive office of Borrower. Prior to
Borrower making any change in any of such locations, Borrower shall notify the
Agent 30 days prior to such change.
     3.4 Existence. Borrower is a corporation duly organized and in good
standing under the laws of the State of Delaware and is duly qualified to do
business and is in good standing in all states where such qualification is
necessary, except for those jurisdictions in which the failure so to qualify
would not, in the aggregate, reasonably be expected to have a material adverse
effect on Borrower’s financial condition, results of operations or business.
     3.5 Authority. The execution and delivery by Borrower of this Security
Agreement, the Mortgage and the Deed of Trust and the performance of Borrower’s
obligations hereunder and thereunder: (a) are within Borrower’s powers; (b) are
duly authorized by Borrower’s board of directors or board of managers (as
applicable); (c) are not in contravention of the terms of Borrower’s articles of
incorporation or bylaws; (d) are not in contravention of any law or laws, or of
the terms of any material indenture, agreement or undertaking to which Borrower
is a party or by which Borrower or any of Borrower’s property is bound; (e) do
not require any consent, registration or approval of any Governmental Authority
or of any other Person, except such consents or approvals as have been obtained;
(f) do not contravene any contractual restriction or Governmental Requirement
binding upon Borrower; and (g) will not, except as contemplated or permitted by
this Security Agreement, result in the imposition of any lien, charge, security
interest or encumbrance upon any property of Borrower under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other material
agreement or instrument to which Borrower is a party or by which Borrower or any
of Borrower’s property may be bound or affected. Borrower shall deliver to the
Agent, upon the Agent’s request, a written opinion of counsel as to the matters
described in the foregoing clauses (a) through (g).

11



--------------------------------------------------------------------------------



 



     3.6 Binding Effect. This Security Agreement, the Mortgage and the Deed of
Trust set forth the legal, valid and binding obligations of Borrower and are
enforceable against Borrower in accordance with their respective terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
and except as such enforcement may be limited by general principles of equity.
     3.7 Account Warranties. (a) the Accounts have not been pledged, sold or
assigned to any Person other than the Agent; and (b) except as disclosed to the
Agent from time to time in writing, Borrower has no knowledge of any fact or
circumstance which would impair the validity or collection of any of the
Accounts that in the aggregate are material in amount.
     3.8 Inventory Warranties. (a) Except for Goods covered by Documents which
have been delivered to the Agent, and except as promptly disclosed to the Agent
from time to time in writing, all Inventory is located on the premises described
in Section 3.3 or is in transit; and (b) except as promptly disclosed to the
Agent from time to time in writing, all Inventory shall be of good and
merchantable quality, free from any defects which might affect the market value
of such Inventory.
     3.9 Survival of Warranties. All representations and warranties contained in
this Security Agreement shall survive the execution and delivery of this
Security Agreement and shall continue to be true and correct (subject to the
qualifications set forth therein) from the date of this Security Agreement until
the Obligations shall be paid in full.
     4 DEFAULT AND RIGHTS AND REMEDIES; THE AGENT.
     4.1 Rights and Remedies. Upon the occurrence and during the continuance of
any Default, the Agent, shall in accordance with the terms of the Intercreditor
Agreement, proceed to protect and enforce the rights of the Secured Parties as
set forth in this Section 4.1.
     (a) Rights and Remedies Generally. The Agent may proceed by suit in equity,
by action at law or both, whether for the specific performance of any covenant
or agreement contained in this Security Agreement or in the Mortgage and Deed of
Trust or in aid of the exercise of any power granted in this Security Agreement
or in the Mortgage and Deed of Trust, to foreclose upon any liens, claims,
security interests and/or encumbrances granted pursuant to this Security
Agreement or in the Mortgage and Deed of Trust in the manner set forth; it being
intended that no remedy conferred herein or in any of the other Financing
Agreements is to be exclusive of any other remedy, and each and every remedy
contained herein or in any other Financing Agreement shall be cumulative and
shall be in addition to every other remedy given hereunder and under the other
Financing Agreements, or at any time existing at law or in equity or by statute
or otherwise. The Agent shall have, in addition to any other rights and remedies
contained in this Security Agreement or in the Mortgage and Deed of Trust, all
of the rights and remedies of a secured party under the Code or other applicable
laws. In addition to all such rights and remedies, the sale, lease or other
disposition of all or any part of the Collateral by the Agent after a Default,
may be for cash, credit or both, and the Agent may purchase all or any part of
the Collateral at public or, if permitted by law, private sale, and in lieu of
actual payment of such purchase price, may setoff the amount of such purchase
price against the Obligations then owing. Any sales of the Collateral may
involve the sale of portions of the Collateral at different times, and at
different locations, and may,

12



--------------------------------------------------------------------------------



 



at the Agent’s option, be held at a site or sites different from the site at
which all or any part of the Collateral is located. Any such sales, at the
Agent’s option, may be in conjunction with or separate from the foreclosure of
the Mortgage or the Deed of Trust, and may be adjourned from time to time with
or without notice. The Agent may, in its sole discretion, cause the Collateral
to remain on Borrower’s premises, at Borrower’s expense, pending sale or other
disposition of the Collateral. The Agent shall have the right to conduct such
sales on Borrower’s premises, at Borrower’s expense, or elsewhere, on such
occasion or occasions as the Agent may see fit.
     (b) Entry upon Premises. The Agent shall have the right to enter upon the
premises of Borrower at which any of the Collateral is located (or is believed
to be located) without incurring any obligation to pay rent to Borrower, or any
other place or places where the Collateral is located (or is believed to be
located) and kept, and remove the Collateral therefrom to the premises of the
Agent or any agent of the Agent, for such time as the Agent may desire, in order
to effectively collect or liquidate the Collateral, or the Agent may require
Borrower to assemble the Collateral and make it available to the Agent at a
place or places to be designated by the Agent which is reasonably convenient to
both parties. Borrower expressly agrees that the Agent may, if necessary to gain
occupancy to the premises at which Collateral is located (or is believed to be
located), without further notice to Borrower: (a) hire Borrower’s employees to
assist in the loading and transportation of such Collateral; (b) utilize
Borrower’s equipment for use in such operation; (c) cut or otherwise temporarily
move or remove any barbed wire or other fencing or similar boundary-maintenance
devices; and (d) pick or otherwise render inoperative any locks on any property
not customarily inhabited by people. Borrower agrees that any such actions
authorized by this Section shall be authorized and not a breach of the peace if
the Agent takes reasonable efforts to safeguard all of Borrower’s property.
     (c) Sale or Other Disposition of Collateral by the Agent. Any notice
required to be given by the Agent of a sale, lease or other disposition or other
intended action by the Agent with respect to any of the Collateral which is
deposited in the United States mail, postage prepaid and duly addressed to
Borrower at the address specified in Section 5.16, at least ten (10) Business
Days prior to such proposed action, shall constitute fair and commercially
reasonable notice to Borrower of any such action. The net proceeds realized by
the Agent upon any such sale or other disposition, after deduction for the
expense of retaking, holding, preparing for sale, selling or the like, and the
reasonable legal fees and expenses and other proper fees and expenses incurred
by the Agent in connection therewith, shall be applied toward satisfaction of
the Obligations. The Agent shall account to Borrower for any surplus realized
upon such sale or other disposition, and Borrower shall remain liable for any
deficiency. The commencement of any action, legal or equitable, or the rendering
of any judgment or decree for any deficiency, shall not affect the Agent’s
security interest in the Collateral until the Obligations shall have been paid
in full.
     4.2 Waiver of Demand. Borrower expressly waives demand, presentment,
protest, and notice of nonpayment, notice of intent to accelerate and notice of
acceleration. Borrower also waives the benefit of all valuation, appraisal and
exemption laws.
     4.3 Waiver of Notice. Upon the occurrence and during the continuance of any
Default, Borrower waives, to the fullest extent permitted by applicable law, all
rights to notice and hearing of any

13



--------------------------------------------------------------------------------



 



kind prior to the exercise by the Agent of the Agent’s rights to repossess the
Collateral without judicial process or to replevy, attach or levy upon the
Collateral.
     4.4 Authorization and Action. It is acknowledged that in accordance with
the terms of the Intercreditor Agreement each Secured Party has appointed the
Agent as its Agent hereunder, and has authorized the Agent, subject to the terms
of the Intercreditor Agreement, to take such action on its behalf and to
exercise such powers under this Security Agreement or the Mortgage and Deed of
Trust as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.
     4.5 Agent’s Reliance, Etc. It is acknowledged that in accordance with the
terms of the Intercreditor Agreement neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Secured Party for any
action taken or omitted to be taken by it or them, except for its or their own
gross negligence or willful misconduct.
     4.6 The Agent as a Secured Party, Affiliates. It is acknowledged that in
accordance with the terms of the Intercreditor Agreement, the Agent shall have
the same rights and powers under this Security Agreement as any other Secured
Party.
     4.7 Non-Reliance on Agent and Other Secured Parties. It is acknowledged
that in accordance with the terms of the Intercreditor Agreement, each Secured
Party has agreed that it has, independently and without reliance on the Agent or
any other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its decision to
enter into the transactions contemplated by the Financing Agreements and that it
will, independently and without reliance upon the Agent or any other Secured
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under any Financing Agreement.
     4.8 Indemnification. Notwithstanding anything to the contrary herein
contained, the Agent shall be fully justified in failing or refusing to take any
action unless it shall first be indemnified to its satisfaction by the Secured
Parties against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, and disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of its taking or
continuing to take any action. It is acknowledged that each Secured Party has
agreed to indemnify the Agent (to the extent not reimbursed by Borrower), as set
forth in the Intercreditor Agreement.
     4.9 Successor Agent. The Agent may resign and may be removed by the Secured
Parties in accordance with the terms of the Intercreditor Agreement. Upon the
acceptance of any appointment as Agent by a successor Agent in accordance with
the terms of the Intercreditor Agreement, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Security Agreement and the Mortgage and Deed
of Trust. After the retiring Agent’s resignation or removal as Agent, the
provisions of Section 4.8 shall inure to its benefit as to any actions taken or

14



--------------------------------------------------------------------------------



 



omitted to be taken by it while it was Agent under this Security Agreement and
the Mortgage and Deed of Trust.
     5 MISCELLANEOUS.
     5.1 Attorneys’ Fees and Costs. If at any time the Agent employs counsel in
connection with protecting or perfecting the Agent’s security interest in the
Collateral or in connection with any matters contemplated by or arising out of
this Security Agreement, whether: (a) to commence, defend, or intervene in any
litigation or to file a petition, complaint, answer, motion or other pleading;
(b) to take any other action in or with respect to any suit or proceeding
(bankruptcy or otherwise); (c) to consult with officers of the Agent to advise
the Agent or to draft documents for the Agent in connection with any of the
foregoing or in connection with any release of the Agent’s claims or security
interests or any proposed extension, amendment or refinancing of the
Obligations; (d) to protect, collect, lease, sell, take possession of, or
liquidate any of the Collateral; or (e) to attempt to enforce or to enforce any
security interest in any of the Collateral, or to enforce any rights of the
Agent to collect any of the Obligations; then in any of such events, all of the
reasonable attorneys’ fees arising from such services, and any related expenses,
costs and charges, including without limitation, all reasonable fees of all
paralegals, legal assistants and other staff employed by such attorneys,
together with interest at the highest interest rate then payable by Borrower
under any Financing Agreement, shall constitute additional Obligations, payable
on demand and secured by the Collateral.
     This Section 5.1 shall survive the termination of this Security Agreement.
     5.2 Expenditures by the Agent. In the event that Borrower shall fail to pay
taxes, insurance, assessments, costs or expenses which Borrower is, under any of
the terms hereof or of any of the other Financing Agreements, required to pay,
or fails to keep the Collateral free from other security interests, liens or
encumbrances, except as permitted herein or by the other Financing Agreements,
the Agent may, in the Agent’s sole discretion and without obligation to do so,
make expenditures for any or all of such purposes, and the amount so expended,
together with interest at the highest interest rate then payable by Borrower
under any Financing Agreement, shall constitute additional Obligations, payable
on demand and secured by the Collateral.
     5.3 The Agent’s Costs and Expenses as Additional Obligations. Borrower
shall reimburse the Agent for all reasonable expenses and fees paid or incurred
in connection with the documentation, negotiation and closing of this Security
Agreement and the Mortgage and Deed of Trust (including without limitation,
filing fees, recording fees, document or recording taxes, search fees, appraisal
fees and expenses, and the reasonable fees and expenses of the Agent’s
attorneys, paralegals, and legal assistants, and whether such expenses and fees
are incurred prior to or after the date of this Security Agreement). Borrower
further agrees to reimburse the Agent for all reasonable expenses and fees paid
or incurred in connection with the documentation of any amendments to this
Security Agreement and the Mortgage and Deed of Trust. All reasonable costs and
expenses incurred by the Agent with respect to such negotiation and
documentation, together with interest at the highest interest rate then payable
by Borrower under any Financing Agreement, shall constitute additional
Obligations, payable on demand and secured by the Collateral.

15



--------------------------------------------------------------------------------



 



     5.4 Claims and Taxes. Borrower agrees to indemnify and hold the Agent and
the Secured Parties harmless from and against any and all claims, demands,
liabilities, losses, damages, penalties, costs, obligations, actions, judgments,
suits, disbursements and expenses (including without limitation, reasonable
attorneys’ fees) relating to or in any way arising out of the possession, use,
operation or control of any of Borrower’s assets, or in any way arising out of
or related to this Security Agreement or the other Financing Agreements, except
for those resulting from the gross negligence or willful misconduct of the Agent
or the Secured Parties, which agreement to indemnify and hold the Agent and the
Secured Parties harmless shall survive the termination of this Security
Agreement. Borrower shall pay or cause to be paid all license fees, bonding
premiums and related taxes and charges, and shall pay or cause to be paid all of
Borrower’s real and personal property taxes, assessments and charges and all of
Borrower’s franchise, income, unemployment, use, excise, old age benefit,
withholding, sales and other taxes and other governmental charges assessed
against Borrower, or payable by Borrower, at such times and in such manner as to
prevent any penalty from accruing or any lien or charge from attaching to the
Collateral, provided, however, that Borrower shall have the right to contest in
good faith, by an appropriate proceeding promptly initiated and diligently
conducted, the validity, amount or imposition of any such tax, and upon such
good faith contest to delay or refuse payment thereof, if: (a) Borrower
establishes adequate reserves to cover such contested taxes; and (b) such
contest does not have a material adverse effect on the financial condition of
Borrower, the ability of Borrower to pay any of the Obligations, or the priority
or value of the Secured Party’s security interests in the Collateral.
     5.5 Custody and Preservation of Collateral. The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral in the Agent’s possession if the Agent takes such action for that
purpose as Borrower shall request in writing, but failure by the Agent to comply
with any such request shall not of itself be deemed a failure to exercise
reasonable care, and no failure by the Agent or any Secured Party to preserve or
protect any right with respect to such Collateral against prior parties, or to
do any act with respect to the preservation of such Collateral not so requested
by Borrower, shall of itself be deemed a failure to exercise reasonable care in
the custody or preservation of such Collateral.
     5.6 Inspection. The Agent (by and through its officers and employees), or
any Person designated by the Agent in writing (including officers and employees
of the other Secured Parties), shall have the right from time to time, to call
at Borrower’s place or places of business (or any other place where Collateral
or any information as to Collateral is kept or located) during reasonable
business hours, and, without hindrance or delay, to: (a) inspect, audit, check
and make copies of and extracts from Borrower’s books, records, journals,
orders, receipts and any correspondence and other data relating to Borrower’s
business or to any transactions between the parties to this Security Agreement;
(b) make such verification concerning the Collateral as the Agent may consider
reasonable under the circumstances; and (c) review operating procedures, review
maintenance of property and discuss the affairs, finances and business of
Borrower with Borrower’s officers, employees or directors.
     5.7 Reliance by the Agent and the Secured Parties. All covenants,
agreements, representations and warranties made herein by Borrower shall,
notwithstanding any investigation by the Agent or any of the Secured Parties, be
deemed to be material to and to have been relied upon by the Agent and the
Secured Parties.

16



--------------------------------------------------------------------------------



 



     5.8 Parties. Whenever in this Security Agreement there is reference made to
any of the parties, such reference shall be deemed to include, wherever
applicable, a reference to the respective successors and assigns of Borrower,
the Agent and the Secured Parties. Borrower shall not assign any of it rights or
delegate any of its duties under this Security Agreement or any of the other
Financing Agreements without the prior written consent of the Secured Parties.
     5.9 Applicable Law; Severability. This Security Agreement shall be
construed in all respects in accordance with, and governed by, the laws and
decisions of the State of Colorado and the laws, regulations and decisions of
the United States applicable to national banks. Wherever possible, each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Security Agreement.
     5.10 SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY. WITH
RESPECT TO ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS, DEBTS,
DAMAGES, COSTS AND EXPENSES, WHATSOEVER, WHETHER BASED ON STATUTE, COMMON LAW,
PRINCIPLES OF EQUITY OR OTHERWISE, ARISING OUT OF ANY MATTER, THING OR EVENT
WHICH IS DIRECTLY OR INDIRECTLY RELATED TO THIS SECURITY AGREEMENT, BORROWER
CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED
WITHIN THE CITY AND COUNTY OF DENVER, COLORADO AND WAIVES ANY OBJECTION WHICH
BORROWER MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT
OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
MAIL OR MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 5.16.
SERVICE, SO MADE, SHALL BE DEEMED TO BE COMPLETE UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED. AT THE OPTION
OF THE AGENT, BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY,
AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF THE AGENT.
     5.11 Application of Payments; Waiver. Except as set forth below, proceeds
of Collateral shall generally be applied (i) while a Sharing Period under the
Intercreditor Agreement is not in effect, to the Liabilities under the Credit
Agreement, and (ii) while a Sharing Period under the Intercreditor Agreement is
in effect, to the Obligations in accordance with the Intercreditor Agreement.
Notwithstanding the foregoing, other than during a Default Period, Bank Products
Obligations may be paid, and all transfers, setoffs, adjustments, credits and
debits may be made in the ordinary course of business in accordance with the
terms of the related Bank Products Agreements. During a Default Period, payments
and proceeds of Collateral securing the Bank Products Obligations shall be
applied first to Obligations other than Bank Products Obligations and after all
such other Obligations have been paid in full shall be applied second to Bank
Products Obligations on a pro rata basis. Notwithstanding the terms of this
Section 5.11, any other terms of this Security Agreement or any terms of any
other

17



--------------------------------------------------------------------------------



 



Financing Agreement, the Agent shall first apply payments and proceeds of
Collateral to any charge-backs, payments pursuant to any avoidance claims or any
other loss, overdraft, or shortfall with respect to deposit accounts maintained
with the Agent or any other Secured Party, to the extent that the funds that are
the subject of such charge-backs, payments pursuant to any avoidance claims or
any other loss, overdraft, or shortfall have been previously paid or applied by
the Agent to the Obligations other than Bank Products Obligations. In the event
that such payments and proceeds of Collateral are insufficient to cover such
charge-backs, payments pursuant to any avoidance claims or any other loss,
overdraft, or shortfall, then the Agent or any other Secured Party shall be
indemnified for the resulting loss in the manner provided for in Section 4.8.
     5.12 Marshaling; Payments Set Aside. The Agent shall be under no obligation
to marshal any assets in favor of Borrower or against or in payment of any or
all of the Obligations. To the extent that Borrower makes a payment or payments
to the Agent or the Agent receives any payment or proceeds of the Collateral for
Borrower’s benefit or enforces the Agent’s security interests or exercises the
Agent’s rights of setoff, and such payment or payments or the proceeds of such
Collateral, enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
     5.13 Section Titles. The section titles contained in this Security
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties.
     5.14 Continuing Effect. This Security Agreement, the Agent’s security
interests in the Collateral, and all of the other Financing Agreements shall
continue in full force and effect so long as any Obligations (except for
contingent Obligations which have not been asserted by the Agent and/or any of
the Secured Parties) shall be owed to the Agent and/or any of the Secured
Parties and (even if there shall be no Obligations outstanding) so long as the
Agent and/or any of the Secured Parties remains committed to make loans or issue
letters of credit under this any Financing Agreement. With respect to unasserted
contingent Obligations, including those that arise from an obligation of
indemnification or arise as a result of any receipt by the Agent and/or any of
the Secured Parties of any payment or any proceeds of collateral, of which any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower, Borrower’s
estate, trustee, receiver or any other person, under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
obligation of indemnification, payment or repayment or other unasserted
contingent Obligations, as the case may be, this Security Agreement, the Agent’s
security interests in the Collateral, and all of the other Financing Agreements
shall be reinstated and continued in full force and effect as of the date of
such initial payment, reduction or satisfaction occurred or such obligation of
indemnification or other unasserted contingent Obligations first accrued, as the
case may be.

18



--------------------------------------------------------------------------------



 



     5.15 No Waiver. The Agent’s or the Secured Parties’ failure, at any time or
times hereafter, to require strict performance by Borrower of any provision of
this Security Agreement or the other Financing Agreements shall not waive,
affect or diminish any right of the Agent or the Secured Parties thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
the Agent or the Secured Parties of any Default under this Security Agreement or
any of the other Financing Agreements, shall not suspend, waive or affect any
other Default under this Security Agreement or any of the other Financing
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of Borrower contained in this Security
Agreement or any of the other Financing Agreements and no Default under this
Security Agreement or any of the other Financing Agreements, shall be deemed to
have been suspended or waived by the Agent or the Secured Parties unless such
suspension or waiver is in writing signed by an officer of the Agent or each of
the Secured Parties (as applicable) and is directed to Borrower specifying such
suspension or waiver.
     5.16 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered pursuant to this Security
Agreement or the Mortgage and Deed of Trust shall be in writing, and shall be
sent by manual delivery, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to the party to be notified as follows:
     (a) If to the Agent at:
U.S. Bank National Association
950 Seventeenth Street, Suite 350
Denver, Colorado 80202
Attn: Jason Lueders
with a copy to:
Campbell Bohn Killin Brittan & Ray, LLC
270 St. Paul Street, Suite 200
Denver, Colorado 80206
Attn: Michael D. Killin
     (b) If to Borrower at:
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007
Attn: Michael Valentine
with a copy to:
Jenner & Block LLP
One IBM Plaza
Chicago, IL 60611
Attn: Teri Lindquist

19



--------------------------------------------------------------------------------



 



     (c) If to the Holders at their address of record with the Agent
or, as to each party, addressed to such other address as shall be designated by
such party in a written notice to the other parties. All such notices shall be
deemed given on the date of delivery if manually delivered, on the date of
sending if sent by facsimile transmission, on the first Business Day after the
date of sending if sent by overnight courier, or three (3) days after the date
of mailing if mailed.
     5.17 Independence of Covenants. All covenants under this Security Agreement
and the other Financing Agreements shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or condition exists.
     5.18 Amendments and Waivers. Any term, covenant, agreement or condition of
this Security Agreement may be amended only by a written amendment executed by
the parties hereto in accordance with the terms of the Intercreditor Agreement
and any other Financing Agreement, and, if the rights or duties of the Agent are
affected thereby, the Agent.
     5.19 Counterparts and Facsimile Signatures. This Security Agreement, any
other Financing Agreement and any subsequent amendment to any of them may be
executed in several counterparts, each of which shall be construed together as
one original. Facsimile signatures on this Security Agreement, any other
Financing Agreement and any subsequent amendment to any of them shall be
considered as original signatures.
     5.20 Set-off. Subject to the terms of the Intercreditor Agreement each
Secured Party shall have a right of set-off of all moneys, securities and other
property of Borrower (whether special, general or limited) and the proceeds
thereof, at any time delivered to remain with or in transit in any manner to
such Secured Party, its correspondent or its agents from or for Borrower,
whether for safekeeping, custody, pledge, transmission, collection or otherwise
or coming into possession of such Secured Party in any way, and also, any
balance of any deposit accounts and credits of Borrower with, and any and all
claims of security for the payment of the Obligations owed by Borrower to such
Secured Party, contracted with or acquired by the Secured Party, whether such
liabilities and obligations be joint, several, absolute, contingent, secured,
unsecured, matured or unmatured, and Borrower authorizes such Secured Party at
any time or times, without prior notice, to apply such money, securities, other
property, proceeds, balances, credits of claims, or any part of the foregoing,
to such liabilities in such amounts as it may select, whether such Obligations
be contingent, unmatured or otherwise, and whether any collateral security in
support thereof is deemed adequate or not.
     5.21 FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Security Agreement has been duly executed as of
the day and year first above written.

                  JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By   /s/ Michael J. Valentine    
 
           
 
      Its Chief Financial Officer           U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/ Jason Lueders    
 
                Its Vice President    

21



--------------------------------------------------------------------------------



 



Exhibit 3A to
Security Agreement
Disclosure Schedule
Part 1: Licenses, Patents, Copyrights, Trademarks, Trade Names and Applications
Part 2: Security Interests, Liens, Claims and Encumbrances

                                  Original                     File        
Jurisdiction Searched   Debtor Name and Address   Secured Party Name and Address
  Number   File Date   Description of Collateral
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Material Handling Services, Inc.
1800 W. Hawthorne Lane, Suite M
West Chicago, IL 60185   2016987 4   12/20/2001   Equipment.
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Material Handling Services, Inc.
1800 W. Hawthorne Lane, Suite M
West Chicago, IL 60185   2102717 0   04/03/2002   One New Clark, Model
TMG-17, S/N:
248-0971-9570 and One
New Battery Builders
Battery, Model
18-125-17,
S/N: W3549
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Material Handling Services, Inc.
1800 W. Hawthorne Lane, Suite M
West Chicago, IL 60185   2199601 0   07/26/2002   One New Clark, Model
PWD-30, S/N:
567-1269-6891
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Material Handling Services, Inc.
1800 W. Hawthorne Lane, Suite M
West Chicago, IL 60185   2237224 5   09/20/2002   One New Clark, Model
TMG-17, S/N:
248-0744-9570 and One
New Battery Builders
Battery, Model
18-125-17, S/N: X4273
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Material Handling Services, Inc.
1800 W. Hawthorne Lane, Suite M
West Chicago, IL 60185   2290091 2   11/19/2002   Equipment

22



--------------------------------------------------------------------------------



 



                                  Original                     File        
Jurisdiction Searched   Debtor Name and Address   Secured Party Name and Address
  Number   File Date   Description of Collateral
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Toyota Motor Credit Corporation
P. O. Box 3457, MS R307
Torrance, CA 90510   5075837 6   03/01/2005   This financing statement is for
informational purposes only, the Secured Party is the owner of the described
property. One New 2004 Toyota Forklift Model:
 
                  7FBCU25, Serial: 65504. Specs: Side Shifter, 48” forks, 218”
FSV mast, 1 Battery model:
 
                  24D85-19, S/N: 4562GN, 1
Charger model:
 
                  XPT24-750B, S/N:
 
                  AH85640011
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Toyota Motor Credit Corporation
P. O. Box 3457, MS R307
Torrance, CA 90510   5117637 0   04/12/2005   This financing statement is for
informational purposes only, the Secured Party is the owner of the described
property. One New 2005 Toyota Forklift Model:
 
                  7FGU25, Serial: 76269. Specs: Side Shifter, 42” forks, 189”
FSV mast, LP tank, solid pneumatic tires
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Greater Bay Bank N.A.
100 Tri-State International, Suite 140
Lincolnshire, IL 60069   5210046 0   07/08/2005   The equipment described below
and all equipment parts, accessories, substitutions, additions, accessions and
replacements thereto and thereof, now or hereafter installed in, affixed to, or
used in conjunction therewith and the proceeds thereof, together with all
installment payments, insurance proceeds, other proceeds and payments due and to
become due arising from or relating to said equipment. 1-JLG Scissor Lift 3246ES
S/N 02001.
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   M.E.M Leasing, Ltd.
11201 S. Grant Hwy.
Marengo, IL 60152

Assigned to:
West Suburban Bank
711 S. Westmore-Meyers Rd.
Lombard, IL 60148   5223828 6

Assigned by:

5253651 5   07/12/2005

Filed:

08/09/2005   All collateral under lease agreement between M.E.M Leasing, Ltd. as
Lessor and Debtor as Lessee as further described on Exhibit “A” attached hereto
and made part thereof. This financing statement is filed to give notice of a
lease between the parties named above covering the collateral described per
Exhibit “A” attached hereto and made a part hereof. Lessee is not authorized and
has no right to sell, transfer or otherwise convey any of the foregoing,
including proceeds of insurance and collateral thereof.

23



--------------------------------------------------------------------------------



 



                                  Original                     File        
Jurisdiction Searched   Debtor Name and Address   Secured Party Name and Address
  Number   File Date   Description of Collateral
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   M.E.M Leasing, Ltd.
11201 S. Grant Hwy.
Marengo, IL 60152
Assigned to:
West Suburban Bank
711 S. Westmore-Meyers Rd.
Lombard, IL 60148   5223838 5
Assigned by:

5253647 3   07/12/2005

Filed:

08/09/2005   All collateral under lease agreement between M.E.M Leasing, Ltd. as
Lessor and Debtor as Lessee as further described on Exhibit “A” attached hereto
and made part thereof. This financing statement is filed to give notice of a
lease between the parties named above covering the collateral described per
Exhibit “A” attached hereto and made a part hereof. Lessee is not authorized and
has no right to sell, transfer or otherwise convey any of the foregoing,
including proceeds of insurance and collateral thereof.
 
                   
DE Secretary of State
  John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007   Greater Bay Bank N.A.
100 Tri-State International, Suite 140
Lincolnshire, IL 60069   5380736 0   12/09/2005   The equipment described below
and all equipment parts, accessories, substitutions, additions, accessions and
replacements thereto and thereof, now or hereafter installed in, affixed to, or
used in conjunction therewith and the proceeds thereof, together with all
installment payments, insurance proceeds, other proceeds and payments due and to
become due arising from or relating to said equipment. 1-JLG Scissor Lift 3246ES
S/N 0200141215.

Part 3: Locations of Borrower’s Assets
Facility Locations:

  •   Corporate Headquarters: 2299 Busse Rd., Elk Grove Village, IL 60007-6057
Elgin Headquarters: 1703 N. Randall Rd., Elgin, IL 60123-7820     •   1851
Arthur, Elk Grove Village (“Z” Building)     •   Coach & Car — 1951 Arthur, Elk
Grove Village     •   3001 Malmo Drive, Arlington Heights, IL 60005-4727

24



--------------------------------------------------------------------------------



 



  •   29241 W. Cottonwood Rd., Gustine, CA 95322-9574     •   8060 NC 46
Highway, Garysburg, NC 27831-9704     •   Highway 27 North, 1251 Colquitt
Highway, Bainbridge, GA 39817-7548     •   16435 IH 35 North, Selma, TX
78154-1200     •   Home Economist Stores/Fisher Chicago’s Hometown Nut Stores:

  o   Church Point Plaza, 9163 Gross Point Road, Skokie, IL 60077-1613     o  
Cass Harbor Center, 6832 Cass Ave., Westmont, IL 60559-3207     o   906 S.
Northwest Highway, Barrington, IL 60010-4624

As of June 29, 2006, the Company has Inventory stored in the following
warehouses:

  •   Good Foods Cold Storage, W. Main Street, Honeybrook, PA 19344     •  
Durafeight, 515 S. Lemon, Walnut, CA 91789     •   SCS Refrigerated Services,
502 10th Ave. North, Algona, WA 98801     •   Tri-State, 6147 Western Row,
Mason, OH 45040     •   C. Steinweg-Handlesveem BV, Parmentier Plein, Rotterdam,
NL 3088     •   Geodis Logistics Nord, 7 Ave. de la Rotonde, F-59462 LOMME, FR  
  •   Unipro-Ozburn Hessey, 234 Kohlman Rd., Fond Du Lac, WI 54937     •  
Patterson Nut, 142 Bartch Rd., Patterson, CA 95363     •   Hughson
Nut/Livingston, 11173 W. Mercedes, Livingston, CA 95334     •   Hughson Nut,
6049 Leedom Rd., Hughson, CA 95326     •   CHR/Stockton Storage, 1320 W. Weber,
Stockton, CA 95203     •   Thiele Technologies, 315 27th Ave, Minneapolis, MN
55418     •   Woodham Peanut, 3673 Highway 2, Graceville, FL 32440     •  
Universal Blanchers, 1255 Magnolia St., Blakely, GA 31723     •   Universal
Blanchers, 1033 County Rd. 343, Dublin, TX 76446     •   Gold Hills Nut, PO Box
50, Ballico, CA 95303

25



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 1

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   BAKING CLASSICS  
3159511553B/   76/977077           2909153   Registered
 
          United States of America   11-May-2001   11-Dec-2001
  07-Dec-2004   07-Dec-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts and flaked and prepared coconut.

 
                                 
BAYOU BLEND
          3159511308/   75/11 5602           2145318   Registered
 
          United States of America   07-Jun-1996   24-Jun-1997
  17-Mar-1998   17-Mar-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Snack mix consisting primarily of sesame sticks, cajun-seasoned
sesame sticks and toffee-coated peanuts, and also containing processed peanuts.

 
                                 
CHEF’S NATURALS
          3159511278/   75/106271           2148221   Registered
 
          United States of America   20-May-1996   18-Mar-1997
  31-Mar-1998   31-Mar-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 2

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   CHICAGO’S HOMETOWN
NUT   3159511618/   78/259471           2826758   Registered
 
          United States of America   06-Jun-2003           23-Mar-2004  
23-Mar-2014
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; candied nuts; processed flavored nuts. 30/Chocolate covered
nuts. 31/Unprocessed and unshelled nuts and seeds.

 
                                 
Design of Three Trees
          3159510360/   74/088841           1683893   Registered
 
          United States of America   17-Aug-1990           21 -Apr- 1992  
21-Apr-2012
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.

 
                                 
EVON’S
          3159510271/   796912           505515   Registered
 
          Canada   08-Nov-l995           15-Dec-l998   15-Dec-2013
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:   Scott & Aylen       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
  Related Case No.   3159510220       Resp. Office:        IL    
 
  Goods:   Processed nuts and dried fruits: candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods. Processed nuts and dried
fruits; candies, candied and chocolate covered nuts, candied fruits, cheese
puffs, corn puffs, popped popcorn, pretzels, cookies and granola-based snack
foods: unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 3

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S   3159510271/3
  485-10           935   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190C
      Resp. Office:        IL         Goods:  
All the products of class 31 international including unprocessed seeds.

           
 
                      EVON’S          
3159510271/1
  485-11           937   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190A
      Resp. Office:        IL         Goods:  
All the products of class 29 including processed nuts and dried fruits.

           
 
                      EVON’S          
3159510271/2
  485-09           936   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
30
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No.  
3159510190B
      Resp. Office:         IL         Goods:  
All products in international class 30, mainly candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods and all the products of the
class.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 4

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S          
3159510271/
  65335/94           3340279   Registered            
Japan
  30-Jun-1994   19-Mar-1997   15-Aug-1997   15-Aug-2007     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Asamura Patent Office
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No,  
3159510174
      Resp. Office:        IL         Goods:  
Processed vegetables and processed fruit.

           
 
                      EVON’S          
3159510271/1
  74/088869   07-Apr-1992   1697799   Registered            
United States of America
  17-Aug-1990           30-Jun-l992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                               
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola-based
snack foods.
            31/Unprocessed seeds.
           
 
                      EVON’S (with 3 Trees) Design   3159510263/   74/088864    
      1697798   Registered            
United States of America
  17-Aug-1990   07- Apr- 1992   30-Jun-1992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                           
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate Covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 5

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              3099   Registered            
Antigua and Barbuda
              28-Dec-1988   27-Dec-2016     Class(es):  
42
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Christian, Lovell, Walwyn & Co.

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511316
      Resp. Office:        IL         Goods:  
Nuts (shelled, roasted or otherwise processed).

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Austria
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Benelux
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 6

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  20125           B20125   Registered            
Bermuda
  28-Jun-1988           07-May-1990   28-Jun-2009     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Hallett, Whitney & Patton

  Agent Ref:             Owner Name:  
The Procter & Gamble Company

                    Related Case No.  
3159510697
      Resp. Office:        IL         Goods:  
Snack mix containing primarily of processed fruits and processed nuts.

           
 
                      FISHER          
3159510735/
  3613           3611   Registered            
Cambodia
  14-Sep-1993           23-Nov-1993   14-Sep-2013     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Domnern Somgian & Boonma

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510735
      Resp. Office:        II.         Goods:  
Meat, fish, poultry and game: meat extracts; preserved, dried and cooked fruits
and vegetables; jellies; jams, fruit sauces; eggs, milk and milk products;
edible oils an fats.

           
 
                      FISHER          
3159510867/
  810018           511757   Registered            
Canada
  16-Apr-1996           12-May-l999   12-May-2014     Class(es):  
 
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Scott & Aylen
      Agent Ref:   TM 40650-1         Owner Name:  
John R. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511120
      Resp. Office:        IL         Goods:  
Snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat or rice and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 7

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Cyprus, Republic of
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Czech Republic
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Denmark
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 8

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              49810   Registered            
Dominican Republic
  25-Jul-1990           16-Oct-1990   16-Oct-2010     Class(es):  
55
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Jorge Mera & Villegas
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510760
      Resp. Office:       IL         Goods:  
Assorted nuts.

                           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Estonia
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   0l-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
European Community
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 9

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Finland
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103/
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
France
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
31595108677/
  37796           37796   Registered            
Germany
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 10

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Greece   0l-Apr-1996   25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510867/   2167           80728   Registered
 
          Guatemala   06-Apr-1994           23-Jun-l996   23-Jun-20l6
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saravia y Munoz - Guatemala       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510948       Resp. Office:
  IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts: preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and milk
products; edible oils and fats; salad dressings; preserves; specially shelled,
roasted or otherwise processed nuts or peanuts.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Hungary   0l-Apr-1996  
25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    

 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 11

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Ireland   01-Apr-1996   25-Jul-l998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159511286/   105254           105254   Registered
 
          Israel   15-May-1996           05-Jun-1998   15-May-2017
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of processed fruits and processed
nuts.

 
                                 
FISHER
          3159511294/   105255           105255   Registered
 
          Israel   15-May-1996           08-Jun-l998   15-May-20l7
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of wheat-based or rice-based snack
foods and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 12

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Italy   01-Apr-1996   25-Jul-1998   22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510980/X   88-13628     89-5358     171012   Registered
 
          Korea. Republic of   31-May-1989           31-May-1989   3l-May-2009
 
  Class(es):   Int. C1. 29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Kim & Chang       Agent Ref:   TR-885170/HMS    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:
  IL    
 
  Goods:   29/Shelled, roasted or otherwise processed peanuts, cashews, walnuts,
filberts, pecans, almonds, Brazil nuts, sunflower seeds, pistachios, and any
mixture thereof.

 
                                 
FISHER
          3159510867/   2433           2348   Registered
 
          Laos   27-Aug-l993           31-May-1994   27-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Deacons       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510999       Resp. Office:
  IL    
 
  Goods:   All goods in International Class 29.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 13

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Latvia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Lithuania   01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Malta   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 14

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/4   701449           908858   Registered
 
          Mexico   10-Feb-2005           22-Nov-2005   10-Feb-20I5
 
  Class(es):   31       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0307    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511685       Resp. Office:
  IL    
 
  Goods:   Unprocessed and unshelled nuts (fruits) and seeds (cereal seeds).

 
                                 
FISHER
          3159510867/3   701448           909417   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0306    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511669       Resp. Office:
  IL    
 
  Goods:   Chocolate covered nuts.                    
 
                                 
FISHER
          3159510867/2   701450           909418   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0305    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511677       Resp. Office:
  IL    
 
  Goods:   Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; processed flavored nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 15

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Poland   01-Apr-1996   25-Jul-1998
  22-Apr-l999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
      Portugal   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   315951 1103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Slovakia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 16

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Slovenia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Spain   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Sweden   0l-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 17

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/2   31761           24852   Registered
 
          United Arab Emirates   09-Jun-1999           20-Jan-2003   09-Jun-2009
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - UAE       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son. Inc.                    
 
  Related Case No.   3159511332B       Resp. Office:   IL    
 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          United Kingdom   01-Apr-1996   25-Jul-l998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:   IL    
 
  Goods:   Snack mixes containing nuts and fruits.
       
 
                                 
FISHER
          3159510867/   74/657578           2066173   Registered
 
          United States of America   17-Mar-1995   11-Mar-1997
  03-Jun-1997   03-Jun-2007
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mix containing primarily of processed fruits and processed
nuts.
30/Snack mixes consisting primarily of wheat-based or rice-based snak foods and
also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 18

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   118202003               Published
 
          Venezuela   27-Aug-2003   13-Feb-2004
       
 
  Class(es):   29       Attomey(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Hoet Pelaez Castillo & Duque       Agent Ref:   01-130678    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511634       Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts: candied flavored and chocolate-covered nuts;
snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat-based or rice-based snack foods and also
containing processed nuts.

 
                                 
FISHER and Design
          3159510670/               81/3419   Registered
 
          Barbados   05-May-1989           25-Jun-1992   25-Jun-20l2
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Carrington & Sealy       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510670       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER add Design
          3159510670/   667037           400851   Registered
 
          Benelux   03-Jul-1984           17-Jan-l985   03-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Novagraaf Nederland B.V.       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510689       Resf. Office:   IL    
 
  Goods:   29/Roasted nuts, snacks.                                
30/Confectionery items, snacks, candy.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 19

                                              Case Number/Subcase   Application
  Publication   Registration   Status Trademark           Country Name  
Number/Date   Number/Date   Number/Date   Next Renewal  
FISHER and Design
          3159510670/   707921           1277980   Registered
 
          France   04-Jul-1984           04-Jul-1984   3l-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Cabinet Lavoix       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510786       Resp. Office:   IL    
 
  Goods:   Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes,
flours and preparations made from cereals, bread, pastry and confectionery,
edible ices: honey, molasses; yeast, baking powder; salt, mustard, vinegar,
sauces (except salad dressing): spices: ice: nuts and roasted nuts,
confectionery products, snacks, candy.

 
                                 
FISHER and Design
          3159510670/   B74890/30W7           1076622   Registered
 
          Germany   05-Jul-1984           03-May-1985   31-Jul-20l4
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Boden Oppenhoff       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510921       Resp. Office:   IL    
 
  Goods:   Confectionery, snack foods for immediate consumption, namely corn
snacks, popcorn (glazed, carmel or candy-coated), mixtures of popcorn

 
                                 
FISHER and Design
          3159510670/2   H4HC0101764           355990   Registered
 
          Indonesia   16-Jan-l995           16-Dec-1996   16-Jan-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   George Widjojo & Partners       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510956B       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and other dairy
products; preserves, pickles.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 20

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               22320   Registered
 
          Jordan               3l-Oct-1984   31-Oct-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Jordan       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510972       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER and Design
          3159510670/1   44434           81889   Registered
 
          Lebanon   08-Dec-1999           08-Dec-1999   08-Dec-20l4
 
  Class(es):   29.30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - Lebanon       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511006B       Resp. Office:   IL    
 
  Goods:   29/ Meat, fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, eggs, milk and other dairy
products: edible oils and fats: preserves pickets, roasted nuts.
30/Confectionery items, snack foods, candy.

 
                                 
FISHER and Design
          3159510670/   4663           4663   Registered
 
          Qatar   08-Dec-1984           14-May-l99l   08-Dec-20l4
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Qatar       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510808       Resp. Office:   IL    
 
  Goods:   29/Nuts (shelled, roasted or otherwise processed).
30/Confectionary items, snack foods, candy.


 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 21

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               14450   Registered
 
          Saudi Arabia   25-Feb-1985           24-Jun-l986   05-Apr-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   APA - Associated Patent Attorneys       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510816       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).        
 
                                 
FISHER and Squirrel Design
          3159510840/   269694           269694   Registered
 
          Uruguay   26-Apr-l994           06-Dec-1996   06-Dec-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510840       Resp. Office:   IL    
 
  Goods:   Meat, fish, poulty and game; meat extracts, preserved dried and
cooked fruits and vegetables, jellies, jams, eggs, milk and other dairy.
 
                                 
FISHER CRUNCHY BAKED PEANUTS
          3159510719/   818353716           818353716   Registered
 
          Brazil   13-Mar-1995   18-Feb-2003   2-Aug-2003   12-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510719       Resp. Office:   IL    
 
  Goods:   Shelled, roasted or otherwise processed nuts and snack food.    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 22

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER FAVORITES
          3159510883/   818353724               Suspended
 
          Brazil   13-Mar-1995   19-Dec-1995        
 
  Class(es):   29,30,29,40       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510727       Resp. Office:   IL    
 
  Goods:   Fruits, greens, vegetables, and cerels (Cl 29.30); fats and edible
oils; special protection for shelled, roasted or otherwise processed
 
                                 
FISHER FAVORITES
          3159510883/   74/280735           1813891   Registered
 
          United States of America   29-May-1992   05-Oct-l993   28-Dec-1993  
28-Dec-2013
 
  Class(es):   29,30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Shelled, roasted or otherwise processed nuts.    
 
          30/Candied, flavored nuts.                    
 
                                 
FISHER FUSIONS(Stylized)
          3159511715/   78/831201               Pending
 
          United States of America   07-Mar-2006                
 
  Class(es):   29,30       Attorney(s):   DJS BPO    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mixes consisting primarily of processed nuts and processed
fruits.             30/Snack mixes consisting primarily f wheat-based or
rice-based snack foods and also containing processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 23

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUT
          3159511030/               035708   Registered
 
          Panama   11-May-1984           10-Jan-1985   10-Jan-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Arias. Fabrega & Fabrega       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511030       Resp. Office:   IL    
 
  Goods:   Foods, salt, spices, sugar.        
 
                                 
FISHER NUTS
          3159510700/   022775           62214-C   Registered
 
          Bolivia   09-Nov-l994           18-Oct-1996   18-Oct-2006
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Rojas. C R & F       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510700       Resp. Office:   IL    
 
  Goods:   All wares in the Class, especially food and food ingredients,
particularly shelled and/or baked nuts and nuts processed in any other way.
 
                                 
FISHER NUTS
          3159510700/   93392964           160090   Registered
 
          Colombia   24-Jun-1993           30-Mar-1994   30-Mar-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Castillo Grau & Associates       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510751       Resp. Office:   IL    
 
  Goods:   Meat fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetabes; jellies, jams: eggs, milk and milk products.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 24

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   50523           3984-95   Registered
 
          Ecuador   27-Sep-1994           30-NOV-1995   30-Nov-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Bermeo & Bermeo       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510778       Resp. Office:   IL    
 
  Goods:   All good in the class, especially toasted nuts.        
 
                                 
FISHER NUTS
          3159510700/   12848-93           275668   Registered
 
          Paraguay   10-Aug-1993           14-Jun-1994   14-Jun-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Berkemeyer       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511049       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk products.
 
                                 
FISHER NUTS
          3159510700/   251199           012079   Registered
 
          Peru   22-Sep-I994           29-Dec-1994   29-Dec-20l4
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   BFUDA       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510794       Resp. Office:   IL    
 
  Goods:   All wares in the Class, and its ingredients, shelled roasted nuts and
all kind of processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 25

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   264525           264525   Registered
 
          Uruguay   09-Aug-1993           07- Apr- 1995   07-Apr-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510859       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat etracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk
 
                                 
FISHER NUTS
          3159510700/   1438593               Published
 
          Venezuela   04-Aug-1993   09-Jan-1995        
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   DESPH       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510891       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetables: jellies, jams: compotes: eggs, milk and milk
products: edible oils and fats.
 
                                 
fisher,el (Domain Name)
          3159510743B/                   Registered
 
          Chile   10-Jul-2002           10-Jul-2002   10-Jul-2008
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Harnecker, Estudio       Agent Ref:   338/HRL    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 26

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER’S
          3159510743 A/X               546917   Registered
 
          Chile               27-Aug-1999   27-Aug-2009
 
  Class(es):   Int, Cl, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Products of the class.        
 
                                 
FISHER’S
          3159510875/   73/122398           1100900   Registered
 
          United States of America   11-Apr-1977   06-Jun-1978   29-Aug-1978  
29-Aug-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts.                    
 
                                 
FLAVOR TREE
          3159510522/X   314568           167908   Registered
 
          Canada   09-Jul-1968           27-Feb-1970   27-Feb-20l5
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Osier, Hoskin & Harcourt LLP-Toronto       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Flour based flavoured snack sticks.

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 27

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510514/   643655           1217070   Registered
 
          France   27-Oct-1982           27-Oct-1982   27-Oct-2012
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                               
 
                  Resp. Office:   IL    
 
  Goods:   30/(Description of goods listed in French, no English translation)
       
 
                                 
FLAVOR TREE
          3159510506/X   36513/87           2155405   Registered
 
          Japan   02-Apr-l987           3l-Jul-1989   31-Jul-2009
 
  Class(es):   Int. Cl. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Asamura Patent Office       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Confectionery, bread and buns.                    
 
                                 
FLAVOR TREE
          3159510549/2   1271613           B1271613   Registered
 
          United Kingdom   18-Jul-1986           10-May-l989   18-Jul-2007
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510476       Resp. Office:   IL    
 
  Goods:   Snack foods included in Class 29 in the roll form and made from
fruits.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 28

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510549/1   1001008           B1001008   Registered
 
          United Kingdom   Ol-Nov-1972           13-Feb-1974   01-Nov-2007
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510484       Resp. Office:   IL    
 
  Goods:   Processed soya beans: foodstuffs in the form of sticks or chips, all
made principally of flour and all being flavoured; all prepared

 
                                 
FLAVOR TREE
          3159510549/   72/287904           862481   Registered
 
          United States of America   02-Jan-1968   30-Apr-1968
  24-Dec-1968   24-Dec-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Sesame flavored snack sticks containing wheat flour.

 
                                 
FLAVOR TREE and Design
          3159510530/   73/338734           1236611   Registered
 
          United States of America   24-Nov-1981   08-Feb-1983
  03-May-l983   03-May-2013
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   A baked snack food product made primarily from wheat flour, vegetable
oil, sesame seeds, and other flavorings and coloring ingredients.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 29

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
GOLDEN ROAST
          3159510905/   72/183500           780014   Registered
 
          United States of America   24-Dec-1963   25-Aug-1964
  10-Nov-1964   10-Nov-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Shelled edible nuts.    
 
                               
GOOD FOR U and Design
          3159511561A/2   76/976112           2841385   Registered
 
          United States of America   14-Aug-2001   06-Aug-2002
  11-May-2004   11-May-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511561B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of processed
nuts; dried fruits; candied nuts; processed flavored nuts.    
 
                               
Miscellaneous Design
          3159510930/   3141/84           B3141/84   Registered
 
          Malaysia   13-Jul-1984           13-Jul-1984   13-Jul-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511014       Resp. Office:        IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 30

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
Miscellaneous Design
          3159510930/               B3564/84   Registered
 
          Singapore   07-Jul-1984           07-Jul-1984   07-Jul-2011
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510824       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
Miscellaneous Design
          3159510930/               B1221372   Registered
 
          United Kingdom   22-Jun-1984           15-May-1987   22-Jun-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   HallMark IP Limited       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510930       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
NATURE’S NUT MIX
          3159511570/1   76/975151           2774066   Registered
 
          United States of America   14-Aug-2001   19-Feb-2002
  14-Oct-2003   14-Oct-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   11570-B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of process
nuts; dried fruits; candied nuts; processed flavored nuts.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 31

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SALAD BUDDIES
      3159511650/   78/366824       3002851   Registered
 
      United States of America   12-Feb-2004   l6-Nov-2004   27-Sep-2005  
27-Sep-20l5
 
  Class(es):    29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
              Resp. Offlce:   IL         Goods:   Snack mixes consisting
primarily of processed nuts, processed fruits and/or raisins.
   
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Austria   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Benelux   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 

c

     

 Thursday, July 13, 2006   Trademark List   Page: 32

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   890747       552435   Registered
 
      Canada   18-Sep-1998   03-Nov-1999   16-Oct-2001   16-Oct-20l6
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:             Agent
Name:   Osler, Hoskin & Harcourt LLP-Toronto   Agent Ref:    8933238    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511430       Resp. Office:   IL         Goods:  
Processed nuts and dried fruits, candies, candied and chocolate covered nuts,
candied fruits, cheese puffs, corn puffs, popped popcorn, pretzels, cookies and
granola-based snack foods.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Cyprus, Republic of   24-Dec-l998   15-Nov-l999   20-Feb-2001  
24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, com puffs, popped popcorn,
pretzles, granola-based snack foods, excluding biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Czech Republic   24-Dec-1998   15-Nov-l999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Gods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 33

                                      Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Denmark   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Estonia   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. CI. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   lohn B. Sanfilippo & Son, Inc.                    
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processcd nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      European Community   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 34

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Finland   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      France   24-Dec-l998   15-Nov-1999   20-Feb-200l   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Germany   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 35

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Greece   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Hungary   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Ireland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 36

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Italy   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Latvia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Lithuania   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 37

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Malta   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Poland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Portugal   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 38

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovakia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovenia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Spain   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 39

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Sweden   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          United Kingdom   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   76/372223           2662957   Registered
 
          United States of America   19-Feb-2002   24-Sep-2002
  17-Dec-2002   17-Dec-2012
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511448B       Resp. Office:        IL    
 
  Goods:   29/Processed nuts; dried fruits; candied nuts.            
30/Candies, chocolate covered nuts, candied fruits, puffed corn snacks, puffed
cheese flavored snacks, popped popcorn, pretzels, cookies and granola based
snack bars.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 40

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SUNSHINE COUNTRY
          3159511502/X   73/268559           1195301   Registered
 
          United States of America   30-Jun-1980   08-Sep-1981
  11-May-1982   11-May-2012
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed seeds.                    
 
                                 
TEXAS PRIDE
          3159510018/   74/366189           1802211   Registered
 
          United States of America   09-Mar-1993   10-Aug-1993
  02-Nov-1993   02-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 15       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed edible seeds.
 
                                 
THE HOME ECONOMIST
          3159510433/2   73/733047           1523990   Registered
 
          United States of America   07-Jun-1988   15-Nov-1988
  07-Feb-1989   07-Feb-2009
 
  Class(es):   42       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   10433 B       Resp. Office:        IL    
 
  Goods:   Retail grocery store services featuring bulk sales.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 41

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
TOM SCOTT
          3159510913/   73/362715           1258719   Registered
 
          United States of America   03-May-1982   30-Aug-1983
  11-May-1982   22-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Roasted nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 1

Case Number: 3159510638

               
Title:
  Continuous Preparation Of Non-Aggregated Edible Cores With   Inventor(s):    
 
  Crisp Farinaceous Coatings       Lanner
Client:
  John B. Sanfilippo & Son, Inc.       Romanach
Owner:
  John Sanfilippo & Company       Hsieh
Disclosure Status:
  Filed       Mishkin
Disclosure Date:
           
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date     Related Case No.  
Canada
      PCT   Granted     2155676     10-Feb-1994     2155676     0l-Dec-1998  
10-Feb-2014     3159511170  
Mexico
      ORD   Granted     941219     16-Feb-1994     186094     24-Sep-1997  
16-Feb-2014     3159511200    
United States of America
      ORD   Granted     08/017551     16-Feb-1993     5433961     18-Jul-1995  
16-Feb-2013          

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 2

Case Number: 3159510646

               
Title:
  Producing Translucent Amorphous Sugar Coated Edible Nuts And   Inventor(s):  
 
 
  Seeds       Hsieh
Client:
  John B. Sanfilippo & Son, Inc.       Richards
Owner:
  John Sanfilippo & Company       Hinkemeyer
Disclosure Status:
  Filed       Romanach
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
  1   CIP   Granted     08/305248     13-Sep-1994     5424085     l3-Jun-1995  
13-Sep-2014     10646 B

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 3

Case Number: 3159510654

               
Title:
  Process Of Making Low Fat Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Wong
Owner:
  John Sanfilippo & Company       Sackenheim
Disclosure Status:
  Filed      
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
    ORD   Granted     07/733508     22-July-1991     5164217     17-Nov-1992  
22-Jul-2011        

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 4

Case Number: 3159511243

               
Title:
  Coating Unblanched, Raw Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Hsieh
Owner:
  John Sanfilippo & Company       Richards
Disclosure Status:
  Filed       Alvarado
Disclosure Date:
          Romanach
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
  1   CIP   Granted     08/131810     05-Oct-1993     5362505     08-Nov-1994  
10-Nov-2012   11243 A    

 



--------------------------------------------------------------------------------



 



     
     

Thursday, July 13, 2006   Master List   Page: 5

Case Number: 3159511472

               
Title:
  Des : Snack Food jar   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Arlinghaus
Owner:
          Meisner
Disclosure Status:
  Filed       Charriez
Disclosure Date:
          Millisor
Attorney(s):
  MPV       Moreno

                                            Country   Sub Case     Case Type  
Status   Application Number   Filing Date   Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
          DES   Granted   07/710900   31-May-1991   Des 333268   16-Feb-1993  
16-Feb-2007      

 